Citation Nr: 1243155	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-00 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1965 to October 1969.  The Veteran is the recipient of the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2010, September 2010, January 2011, and February 2012, the Board remanded this matter for further development

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a cervical spine disability.  He contends that his current cervical spine disability is related to service-specifically a May 1966 injury to the left ear when loading a heavy bomb.  The Veteran reports continuity of neck pain since that event.  The record includes medical evidence showing that the Veteran has degenerative disc disease of the cervical spine.

Service treatment records reflect treatment for a laceration to the left external ear in May 1966-the wound was cleaned, debrided, sutured and dressed.  Service separation examination dated in October 1969 reflects normal evaluation of the spine.  A report of medical history is not included with this examination report.

Available postservice treatment records are silent for any complaints of neck problems until 2002.  An August 2002 imaging study shows a history of a 15 feet fall from a ladder with findings of fractures of the C4 and C5 vertebral bodies.

Report of VA examination dated in May 2007 reflects a diagnosis for cervical strain, with minimal arthritis.  By history, in service, he was struck on his left side and sustained a laceration to his ear along with neck injury.  The Veteran reported that he sustained another injury several years ago and an x-ray showed possibly an old neck fracture.  He reported neck problems since 1966.

In January 2011, the Board remanded this case for a VA examination as to whether it was as likely as not that the Veteran's current cervical spine disability is related to service, to include the May 1966 in-service injury reported by the Veteran.  The Board specifically directed that the VA medical opinion address whether the Veteran's neck disability is related to the May 1966 in-service accident, and address all of the Veteran's contentions, including that he has had neck pain since that accident in service, and the evidence showing that he fell from a roof in August 2002 (during which he now contends did not involve injury to his neck) in reaching his/her conclusion.

A February 2011 VA medical opinion reflects the examiner's opinion that it was not likely that the Veteran's current neck disability was related to his in-service ear injury but more likely related to natural age progression.  His rationale was that there was a lack of complaints related to the neck during service and in the record until a fall in 2002. 

In February 2012, the Board remanded this case, indicating that the February 2011 VA was inadequate because "the VA examiner did not follow its remand instructions to address all of the Veteran's contentions, including that he has had neck pain since that accident in service."  The Board noted that the Veteran was competent to report his symptoms, such as, pain since the May 1966 accident, and that he was credible.

A February 2012 addendum to the February 2011 VA medical opinion by the same physician reflects that an opinion on cervical spine disability's relationship to service would be speculative because there were no x-rays in the 1960s, no documented fractures noted, the incurrence of a new injury in 2002, the length of time, and lack of nexus.

After careful consideration of the February 2012 VA medical opinion, the Board finds that it is inadequate.  The Board specifically directed that the physician address all the Veteran's contentions including his report of continuity of symptoms since the in-service injury to the left side of this head (ear).  The physician's remark that an opinion is speculative does not abrogate the direction for him to consider and address the Veteran's contentions.  Furthermore, the physician reported he cannot provide an opinion because there is "lack of nexus."  This remark is incongruous with the Veteran's report of symptoms dating to service and, moreover, the lack of nexus type evidence strikes at the core for the Board's request for a medical opinion.  A medical opinion cannot circumvent the Board's request by stating cursorily that there was a review of the c-file and noting other facts extracted from the record without discussing their meaning or significance.

Essentially, the Board concludes that the VA physician examiner did not explain why an opinion by him would be speculative.  See Jones v. Shinseki, 23 Vet.App. 382, 390 (2010) (when an examiner concludes that an "etiology opinion is not possible without resort to speculation ... it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion").  Furthermore, the contentions of the Veteran as outlined in the Board's February 2012 remand appear to have been ignored as they were not addressed or discussed.

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

A new medical opinion with a supporting rationale is necessary before the Board may decide the claim.  38 C.F.R. § 3.159(c)(4)(VA's duty to assist includes obtaining a medical examination or opinion where necessary to decide the claim). The examiner must accept that the Veteran is credible or truthful, unless otherwise indicated, in his statements concerning onset of neck pain and symptomatology.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2.  The Veteran should be afforded an examination with an examiner other the one that participated in the January 2011 examination that provides a complete medical opinion and rationale.  The claims file must be available for review along with any pertinent record located in the VA Virtual file and a copy of this REMAND.

The examiner should provide an opinion on the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability is due to any incident of service, specifically the injury to the left side of his head (ear area);

b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's complaints of neck pain since his injury to the left side of his head in service are etiologically related to his current cervical spine disability.

In answering these questions, the physician must discuss the Veteran's contentions, which include that the October 2010 VA examiner mistook his account of his in-service accident which occurred when he was loading a bomb not unloading it as noted in the examination report; the Veteran's reported inability to lift his first child who was born in 1973 from her crib and at that time he was told by a doctor that he had done some sort of damage the left side of his neck; the Veteran's reported recurrent headaches and frequent neck pain since his injury to the left side of head in service; and the Veteran's contention that he did not injure his neck when he fell from a ladder.

A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusions.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

3.  After undertaking any additional development deemed necessary and ensuring that a medical opinion has been obtained that complies with the instructions set forth herein, the AMC or the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the AMC or the RO should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

